Citation Nr: 1708323	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-28 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to February 22, 2016, and in excess of 50 percent thereafter, for migraines with aura.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969, to include service in the Republic of Vietnam where he earned a Purple Heart Medal.  

This claim comes before the Board of Veterans' Appeals (Board), on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Houston, Texas.

The Board issued a decision in May 2015 that, among other things, denied an initial compensable rating for migraines.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties to the action submitted a Joint Motion for Partial Remand (JMPR) which was adopted by the Court in an Order issued in September 2015.  In the JMPR, the parties asked that the Court vacate the Board's decision only with respect to migraines.

In November 2015, the Board remanded the Veteran's claim for further development.

Following the November 2015 remand, a June 2016 rating decision increased the rating for migraines to 50 percent, effective February 22, 2016.  This was not a grant of the maximum benefit available by law, and the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in August 2016, additional evidence has been added to the record that was considered by the agency of original jurisdiction (AOJ), and the Veteran has not waived AOJ.  However, as the Board's decision below is favorable, he will not be prejudiced by the Board considering this evidence.  Furthermore, as the Board is also remanding the Veteran's claim, the AOJ will have the opportunity to review the addition evidence on remand.  38 C.F.R. § 20.1304 (2016).

The Board's May 2015 decision granted entitlement to an initial disability rating of 50 percent, for posttraumatic stress disorder (PTSD), and determined that entitlement to a total disability rating based on individual unemployability (TDIU) had not been raised by the record.   In a June 2015 rating decision, the AOJ effectuated the Board's May 2015 decision.  In January 2016, the Veteran's representative filed a notice of disagreement with the June 2015 rating decision, arguing that the Veteran warranted a rating in excess of 50 percent for his service-connected PTSD, and that he was entitled to a TDIU.  The Board notes, however, that a notice of disagreement may only be filed with respect to "an adjudicative determination by the agency of original jurisdiction."  38 C.F.R. § 20.201 (2016).  The Veteran may not challenge the merits of the Board's decision by way of disagreement with a rating decision issued by the AOJ which simply implements the Board's decision.  See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("a RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal.").  Because the Board, in its May 2015 decision, addressed the rating assigned to his PTSD throughout the period on appeal, and determined that entitlement to a TDIU had not been raised in connection with that claim, the issues indicated by the Veteran in his January 2016 notice of disagreement have already been adjudicated by the Board.  Accordingly, neither issue is properly on appeal.

The issue of entitlement to a rating in excess of 30 percent prior to February 22, 2016, and in excess of 50 percent thereafter for service-connected migraines with aura for further development is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's migraines with aura have been manifested by characteristic prostrating attacks with a frequency of at least once a month.


CONCLUSION OF LAW

Effective January 5, 2010, the criteria for a disability rating of 30 percent, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's migraines with aura are currently assigned a noncompensable rating prior to February 22, 2016, and a 50 percent disability rating thereafter under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  The Veteran's migraine headaches.

Diagnostic Code 8100 provides disability ratings for migraines as follows: a 10 percent rating is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted if there are characteristic prostrating attacks occurring on an average of once per month over the last several months.  A 50 percent rating is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

Prostrating attacks are not the same as headaches or even severe headaches.  The rating criteria and the Court have not defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (32th ed. 2012), in which "prostration" is defined as "extreme exhaustion or powerlessness."  "Inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

The RO granted service connection for migraines effective January 5, 2010.  Pertinent evidence of record included VA treatment records, private treatment records, and VA examinations in August 2010, December 2015, and May 2016.

This evidence shows that a 30 percent rating under Diagnostic Code 8100 is warranted from January 5, 2010 to February 21, 2016.  During his August 2010 VA examination, the Veteran reported attacks that occurred every one to two months.  The examiner noted that they occurred less than weekly, but did not actually specify the frequency.  In August 2011, the Veteran reported two to three migraines a month, and in August 2012, he reported headaches two to three times per week.  In April 2013, he reported headaches on a daily basis.  Similarly, during his December 2015 VA examination, the Veteran reported one to two headaches a week, and in his February 2016 statement, he reported one to three migraines per week.

With regard to whether the Veteran's migraines were characteristically prostrating, during this period; the August 2010, April 2013, and December 2015 VA examiners determined that the Veteran's migraines were not characteristically prostrating.  Notably, however, the examiners, as well as his VA treatment records, indicate that he was taking medication to control his symptoms during that time.  As interpreted in the Joint Motion, the Court has held that factors outside the rating criteria, such as the ameliorating effects of medication, may not be considered when evaluating a disability.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  The August 2010 VA examiner noted that the Veteran suffered from blurry vision prior to the onset of his symptoms.  The examiner also noted that his use of medication lessened the severity of his headaches and associated symptoms.  

The June 2011 VA treatment record notes that the Veteran's headaches could last four hours to all day if he did not take medication.  He also stated that there were times when migraines would force him to lie in bed and go to sleep.  In addition to the diagnosis of ocular migraines, the June 2011 VA record also notes amaurosis fugax with partial blinding for up to ten minutes.  Furthermore, the December 2015 VA examiner noted that his symptoms included nausea, sensitivity to light, and changes in vision; these same symptoms were reported to the May 2016 VA examiner who determined that he did suffer from characteristically prostrating attacks.  The same examiner also noted that the Veteran was not currently on any medication for his headaches.

Therefore, the Veteran is entitled to an initial 30 percent rating for service-connected migraine headaches from January 5, 2010, the date his claim for service connection was received.

The Board will defer discussion of whether the Veteran is entitled to higher initial ratings, pending the remand development directed below.


ORDER

An initial rating of 30 percent for dry eye syndrome is granted, from January 5, 2010, to February 21, 2016.



REMAND

In The November 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to determine the severity of his migraines.  In addition to the current manifestations of his disability, the Board asked, in accordance with the Joint Motion, for the examiner to opine as to the extent of prostrating attacks in the absence of medication and, if so, what would be the frequency of those attacks.  Additionally, the Board asked the examiner to address whether his migraines would result in severe economic inadaptability.

In January 2016, the Veteran underwent a VA examination.  The examiner concluded that the Veteran did not currently suffer from characteristically prostrating attacks.  With regard to the ameliorating effects of medication, the examiner noted no prostrating headaches without medication, and that the Veteran never missed work due to headaches.  With regard to severe economic inadaptability, the examiner merely noted that he was able to work through his headaches, and that he had not missed work as a result of them.

The January 2016 opinion is inadequate because the examiner did not provide a rationale as to why the Veteran would not suffered from prostrating attacks without medication.  Although the Veteran may have been able to work through the headaches, he repeatedly indicated the needed to use medication to do so.  Thus, by relying on the fact that the Veteran was able to work through his headaches with the use of medication, the VA examiner is taking into account the ameliorating effects of medication, which is not a permissible under the terms of the Joint Motion.  See Jones v. Shinseki, supra.  

While the May 2016 VA examiner determined that migraines caused characteristically prostrating attacks, the examiner did not address whether the migraines would produce severe economic inadaptability

Therefore, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Ask the VA examiner who conducted the Veteran's May 2016 VA headaches examination to review the record.  If the May 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following review of the record, to include the Veteran's lay statements, the examiner should respond to the following:

What would the frequency of characteristically prostrating attacks be if the Veteran did not take medication to treat his migraines with aura?

The examiner should also opine as to whether the Veteran's characteristically prostrating attacks would opine as to the severity of economic inadaptability without medication.

Are there periods since January 2010; when the severity of prostrating attacks without medication would have been more or less severe than currently; and is it possible to specify these periods and the frequency of prostrating attacks and severity of economic inadaptability without medication?

The examiner should provide reasons for these opinions.  If an opinion cannot be provided without resort to speculation, the examiner must state whether the inability is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general; or there is additional evidence, which if obtained, would permit the needed opinion to be provided.

2.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


